           Case 5:18-cr-00466-BLF Document 327 Filed 03/31/20 Page 1 of 9



 1   JOHN J. JORDAN, ESQ. (State Bar No. 175678)
     601 Montgomery Street, Suite 850
 2   San Francisco, CA 94111
     (415) 391-4814
 3   (415) 391-4308 (FAX)
     email: jjordanesq@aol.com
 4
     Attorney for Defendant
 5   MICHAEL CAZARES
 6                       UNITED STATES DISTRICT COURT
 7                     NORTHERN DISTRICT OF CALIFORNIA
 8                              SAN JOSE DIVISION
 9   UNITED STATES OF AMERICA,         )       No.   CR-18-0466-BLF (NMC)
                                       )
10                   Plaintiff,        )
                                       )       DEFENDANT’S MOTION FOR
11   v.                                )       RECONSIDERATION OF THE
                                       )       COURT’S DETENTION ORDER
12   MICHAEL ABRAHAM CAZARES,          )
                                       )
13                   Defendant.        )       Date: To Be Set
                                       )       Time: To Be Set
14                                     )       HON. Nathanael M. Cousins
15                                INTRODUCTION
16        The defendant MICHAEL CAZARES, through his counsel, JOHN J.
17   JORDAN, files this motion to reopen and reconsider the Court’s
18   order, by Magistrate Cousins, entered on August 26, 2019, that
19   the defendant be detained pending trial.         CR 190.   Cazares has
20   been detained at the Santa Rita Jail, County of Alameda, since
21   the detention order.
22        Cazares now seeks reconsideration of the Court’s order, in
23   light of the impact that the coronavirus has had, and may
24   continue to have, on the health of the population at the Santa
25   Rita Jail.   In addition, Cazares’ family needs him to care for
26
27
     CAZARES MOTION TO RECONSIDER
28   DETENTION ORDER                       1
            Case 5:18-cr-00466-BLF Document 327 Filed 03/31/20 Page 2 of 9



 1   his minor son, no longer able to attend school, so the son’s
 2   mother may work at her health care job.
 3        This motion to reconsider is brought in compliance with this
 4   Court’s Standing Order of March 16, 2020.
 5        On March 28, 2020, counsel personally spoke with the
 6   defendant Michael Cazares, who agreed to waive any right he might
 7   have to personally appear at a hearing to reopen and reconsider
 8   his pre-trial detention.
 9        On March 31, 2020, counsel for the defendant conferred with
10   the Assistant U.S. Attorneys assigned to the case, who informed
11   counsel that the U.S. Attorney opposes release.
12        This motion to reopen is being filed in the Court’s ECF
13   system, with copies of the motion being sent by electronic mail
14   to U.S. Pretrial Services and to the District Court Clerk's
15   Office Manager Snooki Puli at Snooki_Puli@cand.uscourts.gov.
16                             Factual Background
17        On September 27, 2018, the defendant Michael Cazares and 14
18   other co-defendants were indicted in a 10-count indictment.             CR
19   1.   Cazares was charged in the first three counts of the
20   indictment.   Cazares and the other 14 co-defendants were charged
21   together with a Racketeering Conspiracy, in violation of 18
22   U.S.C. § 1962(d)(count one); Conspiracy to Commit Murder in Aid
23   of Racketeering, in violation of 18 U.S.C. § 1959(a)(5)(count
24   two); and Conspiracy to Commit Assault with a Dangerous Weapon,
25   in violation of 18 U.S.C. § 1959(a)(6a)(count three).
26
27
     CAZARES MOTION TO RECONSIDER
28   DETENTION ORDER                      2
              Case 5:18-cr-00466-BLF Document 327 Filed 03/31/20 Page 3 of 9



 1          At the time that the indictment was returned, Cazares was
 2   serving a California State prison sentence.           He was brought to
 3   Federal Court on a writ, appearing in the Northern District of
 4   California on November 15, 2018.           CR 112.
 5          On August 26, 2019, a detention hearing was held before this
 6   Court.     CR 190.   At the conclusion of the hearing the Court
 7   followed the recommendation of Pretrial Services and THE
 8   government, and detained the defendant as a danger to THE
 9   community.     CR 190.    At the time, defense counsel waived written
10   findings.
11          On February 24, 2020, the District Court denied Cazares’
12   motion to sever his case from the remaining co-defendants, a
13   motion brought in an attempt to accelerate beginning trial.               CR
14   284.
15          The case is now set for a trial setting hearing on May 12,
16   2020.    CR 314.
17                                      ARGUMENT
18          In light of the health care emergency raised by the
19   coronavirus pandemic, and the family need for his help at home,
20   Cazares asks this Court to reconsider its earlier affirmation of
21   the detention order after the upcoming plea hearing, so that he
22   may be released on electronic monitoring to his mother’s
23   residence.
24          This Court has jurisdiction to decide a motion to reconsider
25   the detention order under Title 18, United States Code, section
26   3145 (a)(1), which provides: "[i]f a person is ordered released
27
     CAZARES MOTION TO RECONSIDER
28   DETENTION ORDER                        3
           Case 5:18-cr-00466-BLF Document 327 Filed 03/31/20 Page 4 of 9



 1   by a magistrate judge, or by a person other than a judge of a
 2   court having original jurisdiction over the offense and other
 3   than a Federal appellate court . . . the attorney for the
 4   Government may file, with the court having original jurisdiction
 5   over the offense, a motion for revocation of the order or
 6   amendment of the conditions of release." 18 U.S.C. § 3145 (a)(1).
 7   The motion shall be determined promptly. Ibid.
 8        Cazares asks the Court to reconsider its detention order for
 9   two primary reasons.    One, there is a health risk for all
10   defendants detained in close quarters at the Santa Rita Jail,
11   where “social distancing” is impossible.        Two, Cazares’ family
12   has been impacted by the emergency, as his son is no longer
13   attending primary school, impacting the ability of the son’s
14   mother to continue working in her health care job.
15        This Court is well aware of the dangers raised by the
16   ongoing pandemic.    Cazares is a pre-trial detainee, not convicted
17   of any charge in the pending indictment.        He is being housed at
18   the Santa Rita facility, an Alameda County jail with a large
19   detainee population being held in close quarters.         His pre-trial
20   detention robs him of any realistic opportunity to maintain the
21   “social distance” that over 200 million fellow citizens are being
22   asked to do by government officials.       Cazare’s confinement in an
23   environment long associated with high transmission of infectious
24   disease and with limited access to health care raises a grave
25   risk to his health that now outweighs the government’s interest
26   in detaining him.
27
     CAZARES MOTION TO RECONSIDER
28   DETENTION ORDER                     4
           Case 5:18-cr-00466-BLF Document 327 Filed 03/31/20 Page 5 of 9



 1        In addition, his family has a strong need for his assistance
 2   in caring for his minor son.
 3        Raquel Vasquez, the girlfriend of the defendant, is raising
 4   their minor child, “MACV” who is 11 years old.         Prior to the
 5   pandemic, the child attended school while Ms. Vasquez was
 6   employed in the health care industry, working in a support staff
 7   position for Clinica de Salud in Kings City.        However, her son
 8   has now been sent home from school, as his school is closed
 9   because of the pandemic.     This has created great stress in the
10   family, as she is needed at work but her son needs a care giver.
11        If the defendant were released into the custody of his
12   mother, Sylvia Veliz, he would be able to care for his minor
13   child while Ms. Vazquez worked at the Clinica de Salud.
14        Ms. Veliz has informed me that she continues to be willing
15   to sign an appearance bond for her son; that he is welcome to
16   live with her at her residence in Soledad; and that she would be
17   willing to act as his custodian.
18        This Court originally detained Mr. Cazares as a danger to
19   the community.   However, events have now overtaken that decision,
20   and this Court is asked to reopen the defendant’s detention and
21   hold a new hearing on the issue.        In light of the current health
22   care crisis, the defendant asks the Court to consider release on
23   electronic monitoring to his mother’s residence, with 24 lock-
24   down at the residence.
25
26
27
     CAZARES MOTION TO RECONSIDER
28   DETENTION ORDER                     5
           Case 5:18-cr-00466-BLF Document 327 Filed 03/31/20 Page 6 of 9



 1                                  CONCLUSION
 2        The defendant asks the Court to set conditions of release.
 3   March 31, 2020.             Respectfully submitted,
 4
 5                               /s/ John J. Jordan
                                 JOHN J. JORDAN
 6                               Attorney for Defendant
                                 MICHAEL CAZARES
 7
 8
 9
10
11
12
13
14
15
16
17
18
19
20
21
22
23
24
25
26
27
     CAZARES MOTION TO RECONSIDER
28   DETENTION ORDER                     6
           Case 5:18-cr-00466-BLF Document 327 Filed 03/31/20 Page 7 of 9



 1   JOHN J. JORDAN, ESQ. (State Bar No. 175678)
     601 Montgomery Street, Suite 850
 2   San Francisco, CA 94111
     (415) 391-4814
 3   (415) 391-4308 (FAX)
     email: jjordanesq@aol.com
 4
     Attorney for Defendant
 5   MICHAEL CAZARES
 6                       UNITED STATES DISTRICT COURT
 7                     NORTHERN DISTRICT OF CALIFORNIA
 8                              SAN JOSE DIVISION
 9   UNITED STATES OF AMERICA,         )       No.   CR-18-0466-BLF (NMC)
                                       )
10                   Plaintiff,        )       DECLARATION OF COUNSEL IN
                                       )       SUPPORT OF MOTION FOR
11   v.                                )       RECONSIDERATION OF THE
                                       )       COURT’S DETENTION ORDER
12   MICHAEL ABRAHAM CAZARES,          )
                                       )
13                   Defendant.        )
                                       )
14                                     )
15              DECLARATION OF COUNSEL IN SUPPORT OF MOTION:
16        I, JOHN J. JORDAN, am an attorney licensed to practice in
17   the State of California and do hereby declare under the penalty
18   of perjury as follows:
19        1.   I am an attorney-at-law duly authorized to practice
20   before the Courts of the State of California, and the attorney
21   for Defendant Michael Cazares.        I have reviewed the attached
22   Motion, and I believe the factual statements made therein are
23   true and correct to the best of my information and belief.
24        2.   In preparing this motion, I have reviewed the indictment
25   and the discovery materials provided by the government in this
26   case, as well as conferred with the defendant.
27
     CAZARES MOTION TO RECONSIDER
28   DETENTION ORDER                       1
           Case 5:18-cr-00466-BLF Document 327 Filed 03/31/20 Page 8 of 9



 1        3.    On March 28, 2020, I personally spoke by telephone to
 2   Raquel Vasquez, the girlfriend of the defendant Michael Cazares.
 3   Ms. Vasquez and Mr. Cazares have a minor child together, “MACV”
 4   who is 11 years old.
 5        4.   During the telephone conversation with Ms. Vazquez, she
 6   informed me that she is employed in the health care industry,
 7   working for Clinica de Salud in Kings City.        However, her son
 8   “MACV” has been sent home from school, as his school is closed
 9   because of the pandemic.     This has created great stress in the
10   family, as she is needed at work but her son needs a care giver.
11        5.   During the telephone conversation with Ms. Vazquez, she
12   informed me that if the defendant were released into the custody
13   of his mother, Sylvia Veliz, he would be able to drive the short
14   distance to her house and care for their child while Ms. Vazquez
15   worked at the Clinica de Salud.
16        6.   On March 28, 2020, I personally spoke by telephone to my
17   client Michael Cazares.     Mr. Cazares asked me to file on his
18   behalf a motion for reconsideration of his detention status, in
19   light of the health emergency caused by the coronavirus pandemic,
20   and his family’s need for his support during the pandemic.
21        7.   During the telephone conversation, I explained to Mr.
22   Cazares that, due to the pandemic, this Court may order that any
23   hearing on the motion be heard electronically.         I also explained
24   to Mr. Cazares that the Court might decide the motion to
25   reconsider on the papers, without a hearing.
26
27
     CAZARES MOTION TO RECONSIDER
28   DETENTION ORDER                     2
           Case 5:18-cr-00466-BLF Document 327 Filed 03/31/20 Page 9 of 9



 1        8.    During the telephone conversation, I explained to Mr.
 2   Cazares that if the Court ordered a hearing on the motion, there
 3   was a strong possibility that any request for an in person
 4   hearing might delay the timing of the hearing.         After explaining
 5   to Mr. Cazares his right to request an in person hearing or a
 6   telephonic hearing, and the constitutional rights involved, Mr.
 7   Cazares informed me that he wished to waive any right to an in-
 8   person hearing, and waived any objection to an alternative
 9   telephonic hearing, should the Court grant such a hearing.
10        9.    On March 30, 2020, I personally spoke by telephone with
11   Sylvia Veliz, the defendant’s mother.       Ms. Veliz informed me that
12   she continues to be willing to sign an appearance bond for her
13   son; that he is welcome to live with her at her residence in
14   Soledad; and that she would be willing to act as his custodian.
15        10.   During the telephone conversation, Ms. Veliz informed
16   me that she is suffering from diabetes and so at high risk from
17   the coronavirus, and would benefit greatly from Mr. Cazares being
18   home with her during this time.
19        I declare under penalty of perjury under the laws of the
20   State of California that the foregoing is true and correct.
21
22   DATED: March 31, 2020.            /s/ John J. Jordan
                                       Attorney for Defendant
23
24
25
26
27
     CAZARES MOTION TO RECONSIDER
28   DETENTION ORDER                     3
